DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 1, Para. [0008], line 5; change “fee” to “free”;
Page 1, Para. [0008], line 7; change “bring” to “bringing”;
Page 1, Para. [0018], line 4; change “removable” to “removably”; and
Page 1, Para. [0018], line 10; change “send” to “second”
Claim 6 should end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (5,368,127).
Phillips discloses:
Claim 1: A treestand (Fig. 1; 10), comprising: a ladder having a plurality of rungs (Fig. 1; 20, Col. 1, lines 58-61) a platform extending outwardly from an upper end of the ladder(Fig. 1; 16); a gripping surface at a front edge of the platform (Fig. 2; 70); a retention cable (Fig. 2; 22, Col. 3, lines 5-6) fixedly attached to a first side of the platform (Fig. 2; 74, 76, 80); a first guide (Fig. 2; 82) on the platform, the first guide allowing for passage of the retention cable (Col. 4, lines 41-43); and a second guide (Fig. 2; 80) attached to the platform, the second guide allowing for passage of the retention cable (Col. 4, lines 37-38).  
Claim 2:  The treestand of claim 1, wherein the gripping surface is V-shaped (Fig. 2; 70, Col. 1, lines 44-46).  
Claim 5:  The treestand of claim 1, wherein the platform includes a base (Fig. 1; 18) and a seat (Fig. 1; 16), wherein the first guide is attached to the seat, and wherein the second guide is attached to the base.  
Claim 6:  The treestand of claim 1, wherein the first guide is on a second side of the platform (Fig. 2; 82)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (5,368,127) as applied to the above claims, and further in view of Lee et al. (2019/0281812).
Claim 3:  Phillips discloses the treestand of claim 1, but fails to disclose a pull rope (Fig. 3; 61) detachably connected to the retention cable (Fig. 3; 60, Para. [0047]).  
However, Lee et al. discloses a treestand with a pull rope detachably connected to the retention cable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treestand of Phillips to include a pull rope detachably connected to the retention cable, as taught by Lee et al., in order to allow the user to secure the treestand from the ground. 
Claim 4:  Phillips discloses the treestand of claim 1, but fails to disclose braces attached to and extending from the ladder at a position between a lower end and the upper end of the ladder.  
However, Lee et al. discloses a treestand with a brace attached to and extending from the ladder at a position between a lower end and the upper end of the ladder (Fig. 4; 26B).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the treestand of Phillips to include a brace, as taught by Lee et al., in order to provide additional support and stability to the treestand.
While Lee et al. fails to disclose more than one brace, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of braces to provide further support of the treestand, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the brace would not produce an unexpected result, as it would not change the purpose of function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
Claim 7:  Phillips discloses:  A method of securing a treestand to a tree, comprising: by applying tension to the retention cable connected to the first and second guides connected to the platform (Phillips - Fig. 2; 82), but fails to discloses passing a pull rope through a first guide and connecting the pull rope to a second end of a retention cable attached to a first side of the platform; 5Attorney Docket No.: 6059-0107PUS2pulling the retention cable through the first guide by pulling the pull rope through the first guide; applying tension to the retention cable.  
However, Lee et al. discloses a method of securing a treestand to a tree, by passing a pull rope (Lee et al. - Fig. 3; 61) through a first guide on a platform attached to an upper end of a ladder; raising the ladder upward and bracing a front edge of the platform against a tree; connecting the pull rope to a second end of a retention cable attached to a first side of the platform (Lee et al. - Fig. 3; 60, Para. [0047]); 5Attorney Docket No.: 6059-0107PUS2pulling the retention cable through the first guide by pulling the pull rope through the first guide; applying tension to the retention cable.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the treestand of Phillips to include a pull rope, as taught by Lee et al., in order to allow a user to secure the treestand to a tree while on the ground.
Claim 8:  Phillips and Lee et al. disclose: the method of claim 7, further comprising passing the pull rope through a second guide (Phillips - Fig. 2; 80); and pulling the retention cable through the second guide by pulling the pull rope through the second guide after the pull rope is pulled through the first guide.  
Claim 9:  Phillips and Lee et al. disclose: the method of claim 7, further comprising attaching the retention cable to the ladder to apply tension to the retention cable. 
Regarding claims 7-9, the examiner takes the position that the method of claims 7-9 is necessitated by the assembly of claims 1-6 because claims 7-9 fail to impose any additional structural limitations to those of claims 1-6. The steps provide can obviously be seen in the above rejections because the pull rope is detachably connected to the retention cable and the first and second guides allow for passage of the retention cable. Thus, the claimed method steps are shown and claims 7-9 are rejected in view of the rejection of claims 1-6.
Claim 10:  Lee et al. discloses the method of claim 9, further comprising attaching the retention cable to the ladder with a ratchet strap (Lee et al. – Fig. 5, Claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635